DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 04/04/2022. Claims 1-2, and 5 have been amended. No claims have been cancelled and no claims have been newly added. Accordingly, claims 1-2, and 5 are pending.
	
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1, 2, and 5) in the reply filed on 12/02/2021 is acknowledged.
Claims 3-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.

Response to Arguments
Applicant’s arguments, see page 8, filed 04/04/2022, with respect to the claims 1-2 and 5 for invoking 35 U.S.C. 112(f) wherein the claim is indefinite and is rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-2 and 5 for invoking 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments, see page 8, filed 04/04/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-2 and 5 has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 04/04/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-2, and 5 has been withdrawn. 
Applicant's arguments, see pages 11-13, filed 04/04/2022, with respect to 35 U.S.C. 102 of claims 1 and 5 have been fully considered but they are not persuasive. 
The applicant’s argument that Matsumoto fails to disclose or suggest “wherein each of the plurality of node information in the route search map data and each of the plurality of node information in the vehicle control map data are not necessarily corresponding to each other” is not persuasive. The examiner notes that the limitation “are not necessarily corresponding to each other” can also mean that they are in fact corresponding to each other. The prior art of Matsumoto suggests that the node information in the route search map data and the node information in the vehicle control map data are corresponding to each other, which reads on the amended claim limitation. The examiner suggests differentiating the route search map data and the vehicle control map data explicitly in the claim. As written, the claim language reads on the plurality of node information for both the vehicle control map data and the route search map data are corresponding to each other. 
The applicant’s argument that Matsumoto fails to disclose “wherein, the information processing apparatus judges whether or not the lane data in the vehicle control map data exists for a given section on the searched route by comparing the identified position information of the plurality of nodes each representing the intersection on the searched route and the position information representing the intersection region”. However, Para. 0059 of Matsumoto discloses, “in the area filter setting processing (227), first, the filter setting unit 109 determines whether or not the intersection is associated with road links constituting a path along which the vehicle is planned to move (213)”, which reads on judging whether or not the lane data in the vehicle control map data (i.e. a path along which the vehicle is planned to move) exists for a given section on the searched route. Furthermore, the applicant notes that the map data 116 of Matsumoto does not correspond to the “route search map data” and that the path data of Matsumoto does not correspond to the vehicle control map data. The examiner respectfully disagrees, since the path data is established via the map data 116, wherein the vehicle is controlled using the path data (i.e. vehicle control map data), through the map data 116. Since the map data 116 is used to search for a route (see Para. 0028), then the map data 116 corresponds to the “route search map data”. Matsumoto uses path data (i.e. vehicle control map data) which is established from the map data 116 (i.e. route search map data), wherein the node information in the route search map data and the vehicle control map data correspond to each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al. US20170337849A1 (henceforth Matsumoto).

Regarding claim 1,
Matsumoto discloses:
A vehicle control system, comprising a storage and an information processing apparatus (See Para. 0022, “a vehicle incorporating a controller that controls…” and further in Para. 0022, “A vehicle 101 includes a controller unit 102, a sensor unit 103, a moving mechanism unit 104, a communication unit 105, and a data storage unit 106.”), store route search map data; (See Para. 0026, “the data storage unit 106 stores the traffic regulation data 115 and the map data 116. Assume herein that the data storage unit 106 is a hard disk drive”), including a plurality of node information that represent a plurality of nodes each representing an intersection and a plurality of link information that represent links each connecting the corresponding nodes;  (See Para. 0030, “road link information” and “intersection information (node information)
store vehicle control map data used for vehicle control which exists for a part of sections of areas for which the route search map data exists, the vehicle control map data including a plurality of node information each representing a node that corresponds to an intersection, a plurality of link information each representing a link that connects the corresponding nodes, and information of a section for which lane data exists, the lane data including position information that represents a center line of each lane where a vehicle is able to pass through in the section, the section for which the lane data exists corresponding to the link; (See Para. 0039, “The path planning unit 108 generates path data based on the map data information stored in the map buffer 114, and sends the path data to the control unit 111.” Vehicle control map data is stored for vehicle control by the control unit 111 (See Fig. 1, the control unit 111 is part of vehicle 101) and the vehicle moves according to the path data (Para. 0058.). Furthermore, see Para. 0030, “the path information of the map data 116 is represented by a graph structure including road link information corresponding to a center line of each lane of a roadway and intersection information (node information) corresponding to an end point (intersection) in a section of the roadway” and Para. 0059, “the filter setting unit 109 checks whether or not there is intersection data for road links.” Since the path data is generated based on the map data information stored in the map buffer 114, then the control map data used for vehicle control is map data in which the route search map data exists.)
store a presence/absence management table, 
(See Figs. 4A-4B, and Para. 0056, “road link/intersection management table”. Further see Para. 0059, “the filter setting unit 109 checks whether or not there is intersection data for road links.”)
the information processing apparatus being configured to: search a route using the route search map data; (See Para. 0048, a route is searched using the route search map data.)
identify, in the route search map data,  position information of the plurality of nodes each representing the intersection on the searched route, and the link data connecting the identified nodes, (See Para. 0030, “the path information of the map data 116 is represented by a graph structure including road link information corresponding to a center line of each lane of a roadway and intersection information (node information) corresponding to an end point (intersection) in a section of the roadway. “ and Para. 0048, “in a graph structure in which each road link is considered to be an arc and a section where road links are connected to each other is considered to be a node.” Further see Para. 0037-0038, the filter setting unit generates data representing an acquisition range of the map data 116, and the map acquisition unit 110 acquires only necessary information from the map data 116 based on the filter setting unit.)
judge sections on the searched route for which the lane data in the vehicle control map data exists, which is used for vehicle control, wherein each of the plurality of node information in the route search map data and each of the plurality of node information in the vehicle control map data are not necessarily corresponding to each other, (See Fig. 4A-4B and Para. 0059, “in the area filter setting processing (227), first, the filter setting unit 109 determines whether or not the intersection is associated with road links constituting a path along which the vehicle is planned to move (213). The term “associated” refers to a case where intersection data can be referred to from road link data, for example, like intersection data 405 included in data of the road link B (402) illustrated in FIG. 4B (assuming herein that a substance 407 of intersection data can be acquired from the data 405). This indicates a case where a road link, such as the road link 302 illustrated in FIG. 3, is present in the intersection. As described above, the filter setting unit 109 checks whether or not there is intersection data for road links.” Sections on the route for which vehicle control map data exists is judged (i.e. determines if it exists) which includes position information (Fig. 4A-4B)). Each of the of the intersection node information in the map data 116 and each of the intersection in the path data correspond to each other. The limitation requires that the map data and the path data are not necessarily corresponding to each other, which also means that they can correspond to each other.)
wherein the presence/absence management table comprises position information (See Fig. 4A-4B and Para. 0059, “in the area filter setting processing (227), first, the filter setting unit 109 determines whether or not the intersection is associated with road links constituting a path along which the vehicle is planned to move (213). The term “associated” refers to a case where intersection data can be referred to from road link data, for example, like intersection data 405 included in data of the road link B (402) illustrated in FIG. 4B (assuming herein that a substance 407 of intersection data can be acquired from the data 405). This indicates a case where a road link, such as the road link 302 illustrated in FIG. 3, is present in the intersection. As described above, the filter setting unit 109 checks whether or not there is intersection data for road links.” Sections on the route for which vehicle control map data exists is judged (i.e. determines if it exists) which includes position information (Fig. 4A-4B)) representing an intersection region that is a polygonal region including the node that corresponds to the intersection in the vehicle control map data, (See Para. 0061, “For example, for the road link 302, data of intersection outline coordinates 408 (FIG. 4B) is acquired. The intersection outline coordinates are vertex coordinates of a polygon provided so as to include the intersection.”)
and presence/absence information representing presence or absence of the section for which the lane data in the vehicle control map data exists at a position of the node corresponding to the intersection, wherein the information processing apparatus judges whether or not the lane data in the vehicle control map data exists for a given section on the searched route by comparing the identified position information of the plurality of nodes each representing the intersection on the searched route and the position information representing the intersection region by searching in the route for a particular intersection having a position that is judged to match a position within the intersection region based on the comparison (See Para. 0061, “it is checked whether or not there is intersection data for the road link. When the intersection data is included, the road link is determined to pass through the intersection. In this case, the filter setting unit 109 acquires intersection outline coordinates of the intersection that can be referred to from the road link (214). For example, for the road link 302, data of intersection outline coordinates 408 (FIG. 4B) is acquired.” Further see Para. 0064-0066. Checking whether or not there exists intersection data for the road link involves judging whether or not the lane data in the vehicle control map data exists for the given section of the searched route.)
and by judging, based on the presence/absence information, the presence or absence of the section for which the lane data in the vehicle control map data exists at the position that corresponds to the particular intersection,  (See Para. 0061, “it is checked whether or not there is intersection data for the road link” and Para. 0067, “Next, the filter setting unit 109 sets a data acquisition flag to ON for each object determined to be within the area filter (221). The data acquisition flag refers to data added for each piece of data in the map data as denoted by 409 in FIG. 4A. The data acquisition flag “1” is defined as ON and the data acquisition flag “0” is defined as OFF. When the data acquisition flag 409 is “1”, the object is acquired as the map data, and when the data acquisition flag is “0”, the object is not acquired as the map data. As described above, the acquisition range of the map data is set based on the path data.”  Wherein the vehicle moves according to the path data (Para. 0058), which is based on the map data information stored in the map buffer 114 (Para. 0039).)
and wherein the information processing apparatus reads the vehicle control map to control the vehicle in the given section for which the lane data in the vehicle control map data is judged to exist.
(See Para. 0058-0059, the vehicle moves according to the path data in which the vehicle control map data exists.)

Regarding claim 5,
Matsumoto discloses the same limitations as recited above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Igumnov et al. US20170199048A1 (henceforth Igumnov)

Regarding claim 2,
Matsumoto discloses the limitations as recited above in claim 1. Matsumoto does not specifically state wherein the storage further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the section for which the lane data in the vehicle control map data exists, and wherein the information processing apparatus is  further configured to acquire an intersection to be set as the start point with reference to the facility management table.
However, Igumnov teaches:
wherein the storage further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the section for which the lane data in the vehicle control map data exists, and wherein the information processing apparatus is  further configured to acquire an intersection to be set as the start point with reference to the facility management table. (See Para. 0015, “The method is performed by the step of locating a first of the intersections, a start boundary point for all the available route segments relative to the first intersection, a second of the intersections, and a plurality of end boundary points, one in each of the available route segments, relative to the second intersection. The method is further performed by the step of receiving geographic location information of the mobile navigation unit at an initial trajectory point located within a predetermined threshold distance past the located start boundary point, and at a subsequent trajectory point after the mobile navigation unit has moved past the second intersection into the one route segment” An intersection is identified as a start point of a section on the route (i.e. start boundary point for all available route segments) wherein the geographic location information at an initial trajectory points is received. The method comprises a start point search (i.e. location a first of the intersections and a start boundary point) to acquire an intersection to be set as the start point. Further see Para. 0016, “the above method steps are repeated for a plurality of other navigation units to obtain a plurality of determined route speeds for each of the available route segments, and then the plurality of determined route speeds are averaged to obtain an average route speed for each of the available route segments.”)

It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Igumnov to include wherein the table storage unit further stores a facility management table for identifying an intersection to be set as a start point of a section on the route for which the vehicle control map data exists, and wherein the vehicle control system further acquiring an intersection to be set as the start point with reference to the facility management table in order to determining an optimal route comprised of a plurality of route segments leading to a destination by selecting the minimum total route time (Para. 0002, Igumnov). This would improve to estimation of the arrival time, especially in a common situation such as depicted in Fig. 1 (See Para. 0004, Igumnov).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umezu et al. US20040193370A1 discloses  a map data processing unit includes a batch update section and dynamic update section. A type of update data fed from an update data input section is decided using header information. If the update data is route search data, the batch update section collectively updates all the map data to latest version map data according to the update data from the update data input section. If the update data is not the route search data, the dynamic update section updates the map data to the latest version map data according to the update data every time the map data becomes necessary (See Abstract and Para. 0106)
Nicolaas et al. US20180306600A1 discloses a navigation device that is arranged to match a geographic location of the navigation device to the map data to determine a road segment of the map data along which the navigation device is travelling. For example, the navigation device may determine that its current location corresponds to a position along road segment 110 based on received signals. (See Para. 0062)1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669